Exhibit 10.1

 

Bakhu Holdings Corp. Announces the Appointment of Mr. Xinan Zeng as Director

 

Experienced Chinese Executive Appointed to Bakhu Holdings Corp.’s Board

 

LAS VEGAS, NEVADA, August 27, 2009 /PRNewswire-Asia via COMTEX/ -- Bakhu Holding
Corp. ("the Company" or "we") (OTC BB: BKUH.OB) today announced the appointment
of Mr. Xinan Zeng as a Director of Bakhu Holdings Corp. Mr Zeng is the Chairman
and CEO of the company Bakhu plans to merge with, Shenzhen Xinhonglian Solar
Energy Co. (SXSE) and is the leader of the experienced Chinese solar
manufacturing management team from SXSE that will take the reins of Bakhu once
the merger is completed.

 

Mr. Zeng is 37 years old and is an engineering graduate from graduate of
Guangzhou Railway Vocational and Technical College.  He was influenced early in
his career by his uncle, Zeng Xinran,  who was a semiconductor researcher.  In
the mid 1990’s Mr. Zeng began to experiment with semiconductors and build
photovoltaic products in his spare time. In 2002, with increased demand for
solar products and modules, Mr. Zeng and four others formed SXSE and turned a
part time passion into their full time business.  Since that time, Mr. Zeng has
managed SXSE into a successful and profitable company whose customers include
Wal-Mart, Panasonic, Motorola and ZTE (the largest manufacturer of cell phones
in China; and ranks as the sixth largest cell phone manufacturer in the world). 
With the appointment of Mr. Zeng as Bakhu’s CEO, the company has a proven expert
and leader in the manufacture of high quality, solar powered products and solar
panels.

 

Since its inception in 2002, Bakhu Solar built its business by purchasing solar
cells from solar cell manufacturers, which it utilized to manufacture a wide
range of solar products for commercial and consumer applications. In 2004, the
company compounded its success by expanding to make PV solar panels. Today,
Bakhu  produces PV solar panels and a wide array of solar products, all of which
use solar cells as the power source. 

 

The completion of the merger between Bakhu Holdings Corp. and SXSE is contingent
on the completion of an audit by a PCAOB designated accounting firm.  Once the
merger is completed Bakhu Holding Corp., will change its name to Bakhu Solar
Corp and will continue to pursue the same successful, aggressive growth strategy
that was implemented by SXSE, a profitable private company that was established
in 2002 in Shenzhen, Guangdong Province, Peoples Republic of China. Since its
inception, SXSE – to be known as Bakhu Solar - built its business by
manufacturing a wide range of solar products for commercial and consumer
applications.  In 2004, the company compounded its success by expanding to make
PV solar panels. Today, the company produces PV solar panels and a wide array of
solar products, all of which use solar cells as the power source. 

 

 

SXSE manufactures and sells 35 different PV solar panels, ranging from 10W
(watts) to 250W.  These PV solar panels are used in both industrial and
residential applications. SXSE uses high quality solar cells which it purchases
from cell manufacturers in Japan and Taiwan. Solar products manufactured by
Bakhu for commercial and consumer use include portable lights for various
applications, lane markers, solar street lights, solar traffic lights and
battery chargers.

 

Bakhu employs 100 workers in its manufacturing operation and 10 engineers who
design products and over see the fabrication processes. The factory is located
in an industrial part of Shenzhen and occupies 1500 square meters.

 

Bakhu Holdings Corp. is a public company that plans to enter the green energy
business by acquiring a solar manufacturer that is based in China.  The target
company that Bakhu Holdings Corp. plans to acquire is Shenzhen Xinhonglian Solar
Energy Co., Ltd (SXSE). The completion of the merger between Bakhu Holdings
Corp. and SXSE is contingent on the completion of an audit by a PCAOB designated
accounting firm., which is followed by the transfer of SXSE’s assets to a Hong
Kong based company.

 

 

For more information, please contact:

 

Investor Relations - Bakhu Holdings Corp.

5348 Vegas Drive, Las Vegas, Nevada 89108

Tel:   1-800-870-1242

Email: ir@bakhu.com

 

Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995

A number of statements contained in this press release are forward-looking
statements made pursuant to the safe harbor provisions of the Private Securities
Litigation Act of 1995. These forward-looking statements involve a number of
risks and uncertainties, including activities relating to the completion of the
merger between Shenzhen Xinhonglian Solar Energy Co., Ltd (SXSE) and Bakhu
Holdings Corp. These activities include the completion of an audit by a PCAOB
designated accounting firm and the transfer of SXSE’s assets to a Hong Kong
based company, our ability to raise capital when needed and on acceptable terms
and conditions, the intensity of competition and general economic factors. The
actual results Bakhu Holdings Corp. may achieve could differ materially from any
forward-looking statements due to such risks and uncertainties. Bakhu Holdings
Corp encourages the public to read the information provided here in conjunction
with its most recent filings, which may be viewed at www.sec.gov.

SOURCE Bakhu Holdings Corp.

 

